Title: From John Adams to William D. Williamson, 25 December 1812
From: Adams, John
To: Williamson, William D.



Sir
Quincy Dec. 25. 1812

When the House of Representatives, under the Charter of Charles I “broke out” as Huchinson expresses it, I presume they were chosen by the Towns. I never heard of any Elections by districts before the revolution, except of Registers of deeds and County Treasurers, by Counties, nor by General Ticket except of Governors and Lt Governors and perhaps of Secretaries
Under the Charter of W. and Mary, the Representatives were chosen by Towns and the Counsellors by joint Ballot of both Houses.
The Old Charter and Ordinances have been printed together: but the Book is out of Print and very rare. I really know not where to refer you to find one.
Miss Hannah Adams resides in Boston.
There may be Parson Princes, Harbottle Dorrs, and Johnny Moffats, i.e curious Collectors and careful Preservers of ancient Books and Manuscripts: but I have not the Happiness to know any of them.
The newly incorporate Society of Antiquarians, I hope and believe will be very Usefull to all Searchers into the Antiquities of this Country. Possibly the Historical Society, may possess a Copy of the Charter and the Ordinances.
Wishing you a merry Christmas and an happy New Year / I am your humble Servant

John Adams